279 S.C. 131 (1983)
303 S.E.2d 90
The STATE, Appellant,
v.
Cecil R. HUTTO, Respondent.
21921
Supreme Court of South Carolina.
May 11, 1983.
Sol. R. Kirk McLeod, Sumter and George M. Stuckey, Jr., Bishopville, for appellant.
*132 Jacob Jennings, Bishopville, for respondent.
May 11, 1983.
Per Curiam:
Respondent was indicted for breach of trust with a fraudulent intention. After the presentation of the State's case, the trial judge dismissed the indictment on the ground the evidence did not sufficiently comply with the indictment to justify submission of the case to the jury. The State appeals from this order.
Appellant argues that the trial judge erred in finding that the evidence did not sustain the charge in the indictment. The record before this Court does not contain any trial testimony. The statement of the case presents the only evidentiary facts in the record, and that presentation is incomplete.
Appellant has not met its burden of presenting a record which is sufficiently complete to permit this Court to review the lower court's actions; therefore, we find no error. State v. Winestock, 271 S.C. 473, 248 S.E. (2d) 307 (1978); State v. Gore, 257 S.C. 330, 185 S.E. (2d) 826 (1971). The lower court's judgment is affirmed.